Exhibit 10.1

MANTECH INTERNATIONAL CORPORATION

2017 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

1.0 OVERVIEW

ManTech International Corporation (the “Company”) has established this 2017
Executive Incentive Compensation Plan (this “Plan”) to help attract, retain and
motivate our executives to achieve certain goals and objectives. Incentive
compensation is an integral part of the Company’s compensation program. This
Plan sets forth a uniform, systematic, and measurable process for determining
incentive compensation payments earned under this Plan. The Compensation
Committee of the ManTech International Corporation Board of Directors (the
“Compensation Committee”) has ultimate authority over the implementation and
interpretation of this Plan, including the authority to make any and all
determinations it deems necessary or advisable for the administration of the
Plan.

 

2.0 PLAN PARTICIPANTS

All executive officers of the Company, including the CEO, President and COO,
CFO, and the presidents of the Company’s principal business groups (the
“Business Group Presidents”) participate in this Plan (together, the
“Participants”). The Compensation Committee has the authority to designate
additional Company officers to be Participants, in its sole discretion.

 

3.0 POLICY

For each Participant, a set of performance goals for the applicable criteria
under this Plan (the “Participant Goals”) and relative weightings shall be
established, reviewed and memorialized according to the process set forth below.
All Participant Goals shall be specific, measurable, and quantitative, to the
extent practical. The goal-setting process shall be accomplished in accordance
with a time schedule established by the Compensation Committee in consultation
with the CEO.

In the case of the Business Group Presidents, the Participant Goals shall
include both performance goals established for the applicable business group
(“Business Group Goals”) and performance goals established for the Company as a
whole (“Company Goals”). In the case of all other Participants, the Participant
Goals shall be comprised solely of Company Goals.

Participant Goals for each Participant shall be set forth in a separate
agreement or worksheet (each a “Plan Worksheet”). Each Plan Worksheet shall also
set forth (i) the relative weightings for the various Participant Goals; (ii) a
threshold, target and maximum performance score (and corresponding award
amount); and (iii) other factors to be used in the Scoring Process (as defined
below).

After the end of the fiscal year, actual results shall be measured against
Participant Goals to determine whether and to what extent incentive compensation
has been earned under this Plan for each Participant. This process is referred
to in this Plan as the “Scoring Process.”

 

2017 Executive Incentive Compensation Plan

Page 1 of 5



--------------------------------------------------------------------------------

The Compensation Committee has the authority to exercise negative discretion to
reduce the amount otherwise payable to any Participant under the Plan. The
exercise of this negative discretion may be based on any factors deemed
appropriate by the Compensation Committee.

Additionally, the Compensation Committee may, outside the terms of this Plan,
consider whether a discretionary bonus is warranted for any Participant. In
making that determination, the Compensation Committee may consider any objective
or subjective factors that it deems appropriate, in its sole discretion,
including considering the recommendations of the CEO or other members of senior
management.

 

4.0 Process

This Section 4 uses the following terms (which terms also operate in the Plan
Worksheets).

 

  •   Business Group Performance Score – for each Participant, the sum of the
weighted Performance Goal Scores for each of the Business Group Goals.

 

  •   Company Performance Score – for each Participant, the sum of the weighted
Performance Goal Scores for each of the Company Goals.

 

  •   Factor – the weighting percentage assigned to each Participant Goal for a
particular individual. The Factors shall total 100% for each set of goals for
each individual (Company Goals and Business Group Goals are each a set of
goals). For each Participant under this Plan, the Factors applicable to each
Participant Goal may differ. If applicable, each set of Company Goals and
Business Group Goals shall be weighted such that the total weighting equals 100%
for the two sets combined.

 

  •   Final Performance Score – the sum of (i) the applicable weighted Business
Group Performance Score, and (ii) the weighted Company Performance Score for
each Participant. For Participants with no Business Group Goals, the Company
Performance Score for that Participant shall be the Final Performance Score.

 

  •   Incentive Compensation Payout Schedule – a schedule that sets forth the
incentive compensation payment amount that corresponds to each performance score
between and including the threshold and maximum Final Performance Scores.

 

  •   Performance Goal Score – for each Participant Goal, the amount of a
measure actually achieved, expressed as a percentage, relative to the
Performance Goal (the Performance Goal Score at target would be 100%).

 

  •   Total Earned Incentive Compensation – the incentive compensation amount
payable to a Participant based on his or her Final Performance Score, prior to
any adjustment by the Compensation Committee.

 

4.1 Performance Criteria for Goals

 

  •   Company Performance Criteria

 

  •   Revenue (revenue as recognized for the performance period in accordance
with GAAP principles);

 

2017 Executive Incentive Compensation Plan

Page 2 of 5



--------------------------------------------------------------------------------

  •   Earnings before interest and taxes (EBIT), measured as a dollar amount
(also sometimes referred to as Operating Income); and

 

  •   Bookings (full value of contract award for single award contracts, plus
the value of multiple award wins, determined in accordance with ManTech’s
standard bookings recognition policy).

 

  •   Business Group Performance Criteria (measured in the same manner as
Business Group Goals)

 

  •   Revenue;

 

  •   EBIT, measured as a dollar amount; and

 

  •   Bookings.

 

4.2 Guidance for Goal-Setting Process

The following process shall be used to prepare initial recommendations for the
Compensation Committee’s consideration:

 

  •   The Chairman of the Compensation Committee shall be responsible for the
establishment of Participant Goals and weightings for the CEO (the Chairman of
the Compensation Committee may request the assistance of the President, the CFO
or other senior Company personnel in this effort, as he deems necessary or
appropriate).

 

  •   The Company Goals and weightings applicable to each Participant (other
than the CEO) shall be initially established by the CEO, with input from the
President, the CFO and/or the Compensation Committee, as deemed appropriate.

 

  •   Business Group Goals and weightings applicable to a Participant shall be
initially established by the CEO, with input from the President, the CFO and/or
the Compensation Committee, as deemed appropriate.

All Participant Goals and weightings shall be subject to review, modification
and final approval by the Compensation Committee.

 

4.3 Threshold, Target and Maximum Awards

Each Participant shall have threshold, target, and maximum incentive
compensation amounts that correspond to threshold, target and maximum Final
Performance Scores. For each Participant, the target award amount shall be
expressed as a fixed number or a percentage of his or her base salary as of
April 1, 2017, as established by the Compensation Committee, and shall represent
the amount of incentive compensation that the Participant will earn if his or
her actual Final Performance Score is equal to that which would result from 100%
achievement of all Participant Goals (the exact payout amount at target could be
impacted by the Compensation Committee’s determination of how to treat an
out-of-cycle salary change for a Participant – see Section 4.4 for more
information).

 

2017 Executive Incentive Compensation Plan

Page 3 of 5



--------------------------------------------------------------------------------

4.4 Guidance for Scoring Process

 

  •   Overview: Actual results for the year shall be determined and then
compared to the Participant Goals. The Final Performance Score shall be
calculated for each Participant and shall determine the Total Earned Incentive
Compensation pursuant to the applicable Incentive Compensation Payment Schedule.
The amount of any incentive compensation amount actually paid may be reduced by
the Compensation Committee’s exercise of negative discretion.

 

  •   Scoring Process:

 

  •   The Performance Goal Score with respect to each of the Participant Goals
shall be determined.

 

  •   The Performance Goal Scores shall be weighted by multiplying each score by
the applicable Factor and summed to determine the Participant’s Company
Performance Score and (if applicable) Business Group Performance Score.

 

  •   For Participants with both Business Group Goals and Company Goals, each of
the Business Group Performance Score and the Company Performance Score shall be
multiplied by a weighting factor, and such resulting amounts shall then be added
together to yield the Final Performance Score (unless otherwise expressly
provided in the individual Plan Worksheet, each of the Business Group
Performance Score and the Company Performance Score shall be equally weighted at
50%).

 

  •   For Participants with only Company Goals, the Participant’s Company
Performance Score will constitute his or her Final Performance Score.

 

  •   Based on the Participant’s Final Performance Score, the Total Earned
Incentive Compensation will be derived from the applicable Incentive
Compensation Payout Schedule included on the Participant’s Plan Worksheet
(subject to any adjustments or related determinations by the Compensation
Committee described herein).

 

  •   Adjustments to Results Achieved: With respect to any Performance Goal
Score, the Compensation Committee shall have the authority to determine whether
and by what amount the actual result used to calculate the achievement of a
performance goal should be adjusted to account for extraordinary events or
circumstances. In making any such determination the Compensation Committee may
take into consideration the effect of any adjustment on the treatment of
payments made pursuant to this Plan under Section 162(m) of the Internal Revenue
Code.

 

  •   Out of Cycle Salary Changes: The Compensation Committee shall determine
the effect of any out-of-cycle salary changes on a Participant’s Total Earned
Incentive Compensation, and in making such determination may take into
consideration the effect of any adjustment on treatment of payments made
pursuant to this Plan under Section 162(m) of the Internal Revenue Code.

 

  •  

Final Compensation Committee Review and Certification: The Compensation
Committee will review and approve any and all incentive compensation amounts
paid under this Plan, including the Total Earned Incentive Compensation for each
Participant. The Compensation Committee has the authority to reduce the payment
amount due to any Participant hereunder, based on any factor deemed relevant by

 

2017 Executive Incentive Compensation Plan

Page 4 of 5



--------------------------------------------------------------------------------

the Compensation Committee. The Compensation Committee also has the authority to
determine the impact of any adjustments to results or out-of-cycle salary
changes referenced in the preceding two paragraphs. No incentive compensation
payment amount for any executive officer shall be paid out until the results are
certified or otherwise formally approved by the Compensation Committee. Payments
under this Plan, if any, shall be made on or before March 15, 2018. Unless the
Compensation Committee determines otherwise in its sole discretion, a
Participant’s right to receive any incentive compensation payment hereunder
shall be forfeited if the Participant is not an employee of the Company in good
standing on December 31, 2017.

 

5.0 RECOVERY OF AWARDS

Awards under the Plan are subject to the terms and conditions of any clawback
policy which the Company may adopt to conform to the requirements of Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

6.0 AUTHORIZATION

The Compensation Committee has authorized the development of this Plan and, with
the assistance of the CEO and/or President, shall oversee the consistent and
equitable implementation of the provisions of this Plan and the individual
Participants’ Plan Worksheets. Senior management and other Company personnel
designated by the Compensation Committee will support the administration of the
Plan.

 

2017 Executive Incentive Compensation Plan

Page 5 of 5